Case 1:18-cv-08250-JSR Document 45-4 Filed 11/05/18 Page 1 of 3




                   EXHIBIT C
11/1/2018                        Bitcoin Transaction c92a2c2013d88c4800742526f680e12c9725895672acb36fed60ea82fbb43c17
                        Case 1:18-cv-08250-JSR            Document 45-4 Filed 11/05/18 Page 2 of 3


                                             WALLET            DATA            API           ABOUT            BLOCK, HASH, TRANSACTIO




            Transaction
            c92a2c2013d88c4800742526f680e12c9725895672ac…

            1Shremdh9tVop1gxMzJ7baHxp6XX2WWRW                     1MQ3K9aPcEDCekpFBGyDAgtD1uPss8E7rY 5,000 BTC

                                                                                                                5,000 BTC



            Summary

            Size                               224 (bytes)

            Weight                             896

            Received Time                      2012-12-31 17:36:14

            Included In Blocks                 214527 ( 2012-12-31 18:31:56 + 56 minutes )

            Confirmations                      333834

            Visualize                          View Tree Chart



            Inputs and Outputs

            Total Input                                                 5,000 BTC

            Total Output                                                5,000 BTC

            Fees                                                        0 BTC

            Fee per byte                                                0 sat/B

            Fee per weight unit                                         0 sat/WU

            Estimated BTC Transacted                                    5,000 BTC

            Scripts                                                     Show scripts & coinbase




                                                              EXHIBIT C
https://www.blockchain.com/btc/tx/c92a2c2013d88c4800742526f680e12c9725895672acb36fed60ea82fbb43c17                               1/2
11/1/2018                     Bitcoin Transaction c92a2c2013d88c4800742526f680e12c9725895672acb36fed60ea82fbb43c17
                     Case 1:18-cv-08250-JSR            Document 45-4 Filed 11/05/18 Page 3 of 3

                                                PRODUCTS                    COMPANY                  SUPPORT
                                                                                                                     ENGLISH 
                                                WALLET           EXPLORER ABOUT                 PRESS HELP
                                                                                                                     BITCOIN 
                                                                                                      CENTER
                                                API              CHARTS     TEAM                BLOG
                                                                                                                     ADVANCED
                                                                                                      TUTORIALS
                                                BUSINESS         MARKETS CAREERS                                     VIEW:
                                                                                                     LEARNING        ENABLE
                                                THUNDER          STATS      INTERVIEWING             PORTAL
                                                RESEARCH                    FAQ                      STATUS




       ©d2017 BLOCKCHAIN LUXEMBOURG S.A. ALL RIGHTS RESERVED.    PRIVACY   TERMS   COOKIES    LAW
       ENFORCEMENT GUIDE     ADVERTISE




                                                                EXHIBIT C
https://www.blockchain.com/btc/tx/c92a2c2013d88c4800742526f680e12c9725895672acb36fed60ea82fbb43c17                          2/2
